DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 6, 7, and 8 are objected to because of the following informalities:. 
Claim 1 recites the limitation "the pre-crash belt pullout travel" in line 12.  Claim 3 recites the limitation "the incline of the back rest" in lines 3-4. In each of these instances, there is insufficient antecedent basis for the limitation in the claim, and “the” should be changed to “a”.   Claim 6, line 4 recites the limitation “a crash” which should be changed to “the crash” in accordance with claim 4, line 10.
Claim 7 recites the limitation "the impact" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 5 recites the limitation “an interior component” which should be changed to “the interior component” in accordance with claim 7, line 3.
 Regarding claim 8, claim 8 is dependent on claim 1, but does not reflect the antecedent basis provided for limitations in claim 1. Most of the structural limitations of claim 8 have already been recited in claim 1, and as such in each instance of these structural limitations, “a” should be changed to “the”. As an example, “a pre-crash phase” in line 3, should be changed to “the precrash phase” The Examiner suggests changing claim 8 to an independent claim, or altering claim 8 to reflect the antecedent basis for the limitations of claim 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Keinberger et al. (DE 102011122203 A1), hereinafter Keinberger, in view of Leuenberger et al. (DE 102005007428 A1), hereinafter Leuenberger.
Regarding claim 1, Keinberger discloses a restraint system (Fig. 1) for a vehicle (Para. [0001]), the restraint system comprising:
a forward displacer 12, 21 (Fig. 2; Para. [0033]), with which in a pre-crash phase Δt prior to a predicted front crash time tc a vehicle occupant 3 resting on a vehicle seat 7 is adapted to be brought from a comfort position I (Fig. 1; Para. [0035]) to an upright operative position II (Fig. 2; Para. [0035]), wherein, in a crash phase III a seat belt 9 fastened on the vehicle occupant 3 exerts a restraining effect (Fig. 3; Para. [0037]) on the vehicle occupant 3; and
an electromotively reversibly belt pretensioner 19 (Fig. 1; Para. [0011]),
wherein, when raising the vehicle occupant 3 to the operative position II in the pre-crash phase Δt, the electromotively reversible belt pretensioner 19 generates a pre-crash belt slack (Para. [0035]) to provide the pre-crash belt pullout travel necessary for raising the vehicle occupant in a restraining-force-free manner (Para. [0035], belt retractor 19 is released).
Keinberger does not disclose that the belt pretensioner is adapted to be activated in order to limit a restraining force exerted on the vehicle occupant to a predefined force level by forward displacement of the vehicle occupant along a belt force limiting travel.
Leuenberger teaches a belt pretensioner 14 (Fig. 5-6) adapted to be activated in order to limit a restraining force (Para. [0013], energy absorption) exerted on the vehicle occupant 5 to a predefined force level (“force-limited”) by forward displacement (“upright movement”) of the vehicle occupant 5 along a belt force limiting travel.

Regarding claim 2, Keinberger, modified as above, further discloses that the forward displacer 12, 21 is an inflatable cushion 12 (Fig. 2; Para. [0038] of Keinberger) integrated in a back rest 17 of the vehicle seat 7 that is inflated in the pre-crash phase Δt (Para. [0038] of Keinberger) and acts as a pulse generator (“forward impulse”) for raising the vehicle occupant 3 to the operative position II.
Regarding claim 3, Keinberger, modified as above, further discloses that for supporting the forward displacer 12, 21, the back rest 17 of the vehicle seat 7 is controlled to accelerate the raising of the vehicle occupant 3 to the upright operative position II by adjusting the incline of the back rest 17 (Para. [0015] & [0040] of Keinberger).
Regarding claim 8, Keinberger, modified as above, discloses (all references are to Keinberger stated otherwise) a method for restraining a vehicle occupant 3 via a restraint system (Fig. 1) according to claim 1, the method comprising:
raising, in the pre-crash phase Δt prior to the predicted front crash time tc, the vehicle occupant 3 resting on the vehicle seat 7 from the comfort position I (Fig. 1; Para. [0035]) to the upright operative position II (Fig. 2; Para. [0035]) by the forward displacer 12, 21 (Fig. 2; Para. [0033]),  in which in the crash phase III the seat belt 9 fastened on the vehicle occupant 3 exerts the restraining effect (Fig. 3; Para. [0037]) on the vehicle occupant 3; and
Leuenberger, energy absorption) exerted on the vehicle occupant 5 to the predefined force level (“force-limited”) by forward displacement (“upright movement”) of the vehicle occupant 5 along the belt force limiting travel; and
generating the pre-crash belt slack (Para. [0035]) when raising the vehicle occupant 3 to the operative position II in the pre-crash phase Δt via the electromotively reversible belt pretensioner 19 in a shoulder belt portion 11 of the seat belt 5 (Fig. 1) so as to provide the pre-crash belt pullout travel necessary for raising the vehicle occupant in the restraining-force-free manner (Para. [0035], belt retractor 19 is released).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keinberger in view of Leuenberger, and further in view of Bell et al. (EP 1580090 A1), hereinafter Bell.
Regarding claim 4, Keinberger, modified as above, further discloses that the seat belt 5 is a three-point seat belt (Para. [0032] of Keinberger) with a lap belt portion 9 and a shoulder belt portion 11 (Fig. 1 of Keinberger), wherein the lap belt portion 9 in a fastened state (shown in Fig. 1 of Keinberger) extends between lateral attachment points 13 transversely across a pelvis of the vehicle occupant 3 (Fig. 1 of Keinberger), of which a first attachment point is designed as a releasable buckle-belt tongue connection (Para. [0032] of Keinberger), wherein the shoulder belt portion 11 extends in the fastened state diagonally across the upper body of the vehicle occupant 3 (Fig. 1 of Keinberger) up to an upper attachment point 15 and onward to the electromotively reversible belt pretensioner 19 (Fig. 1; Para. [0011]).
Keinberger, modified as above, does not disclose that the second attachment point of the lap belt portion is designed as a pyrotechnically activatable end fitting pretensioner which 
Leuenberger teaches that the second attachment point of the lap belt portion 10 (Fig. 7-8) is designed as an end fitting pretensioner (Para. [0036]) which pulls a belt slack out of the lap belt portion 5 (“lap belt is tightened”) in the event of a crash (Fig. 7-8) and thus reduces a forward displacement of the pelvis (Para. [0036]). Leuenberger does not teach that the end fitting pretensioner is a pyrotechnically activatable pretensioner.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Keinberger and Leuenberger by adding an end fitting pretensioner at the second attachment point of the lap belt portion as disclosed by Leuenberger because the seat occupant is therefore prevented from unintentionally slipping under the lap belt portion (Para. [0036] of Leuenberger).
Bell teaches the use of a pyrotechnically activatable end fitting pretensioner at one attachment point of the lap belt portion 14 (Fig. 1, Para. [0009] – [0010]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Keinberger and Leuenberger by using a pyrotechnically activated pretensioner as disclosed by Bell because the pyrotechnically activatable pretensioner provides an large impulse over a short period of time, allowing for quick, effective tightening of the lap belt portion (Para. [0010] of Bell).
Regarding claim 5, Keinberger, modified as above, further discloses that the end fitting pretensioner (Para. [0036]) is activated already in the pre-crash phase (Fig. 1 & 7; Para. [0036], pretensioner is activated in Fig. 7, which is subset of Fig. 1, which is pre-crash phase) when 
Regarding claim 6, Keinberger, modified as above, further discloses that the belt tongue is a clamping tongue (Para. [0023] of Keinberger) which comprises a clamping element (“push-in clip”) adjustable between a release position (when webbing can slip through) in which the seat belt 5 is freely movable through the clamping tongue and a clamping position (Para. [0023] of Keinberger) in which the seat belt 5 is clamped in the event of a crash, so that in particular in the pre-crash phase (Para. [0022] – [0023] of Keinberger), the pre-crash belt slack generated in the shoulder belt portion does not transfer to the lap belt portion (Para. [0023] of Keinberger).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach seat belt control systems of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616